Title: George W. Erving to James Madison, 17 February 1830
From: Erving, George W.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    [K]alorama near Washington
                                
                                 February 17t 1830
                            
                        
                        
                        I received on the 7th of Novr the honor of your letter of October 27th from Richmond. The approbation which
                            you have been pleased to give to my introduction of the system of Erro, is a compensation far exceeding any that I had
                            expected for the labour of translating, and the still greater of so selecting from his works as to present that system in
                            a continuous shape:– Tho’ much captivated by his philosophy, I did not hope that the publick would participate in my
                            enthusiasm, therefore published but an "Extract", & that in but a Small Edition: the Subject matter interests but
                            few persons in the United States, & of those few I scarcely Expected to find even one, disposed to adopt a theory
                            so wholly new;– the less as it annihilates a favorite speculation of the "doyen" of our philologists, Duponceau, who holds
                            that the Supreme power created man in tribes, each having a different language;– he promised however to prepare a candid
                            review of Erro for the "quarterly" of December, this failing, the Editor seems to have thought that he could not better
                            fill up the chasm in his periodical, than by publishing my letter to him about the republick of San Marino;– if your Eye
                            should fall on that article, I beg you consider it with your usual indulgence;– tho I am getting old, I preserve my "gaiete
                            de cœur", & as I have not any reputation as an author at stake, I write "currente calamo",
                            & fall naturally into such levities,– it may be at times, puerilities, as more sobre writers are careful to avoid;–
                            withal Walsh is perpetually urging me to give him the remainder of my italian "tour",– the materials for which, excepting a
                            few scattered memoranda, are to be found only in what remains of my correspondence with Joel
                            Barlow!– Walsh is in his "vocation", his earnestness therefore counts for nothing with me;– whoever travels in Italy to
                            observe, must needs become conversant with priests & Saints, miracles & relicts, as well as with Grecian
                            & Roman ruins; the letters of a Sceptick like myself, to such an heretick as was Barlow, besides deserving all
                            that criticism can inflict on their style & temper,-and to this I am indifferent,-may merit a more Severe
                            & legitimate censure, where a levity otherwise innocuous, is carried into such serious matter as the mysteries of
                            our "holy religion"; it may shock,– this is to be avoided merely that one may die peaceably: I
                            do not seek "golden opinions" further than as moral integrity is concerned, but am much too indolent, as well as
                            obstinate, to accommodate my own to the prevailing notions;– nor woud I submit them to the shears of Mr Walsh, who in the
                            very article above referred to has given to me a lesson of caution;– if you should look into that article, you will find
                            (page 464) a small note relating to Mr Adams (the father) ending with the word "quoted";– I had added these words "judging
                            from that perhaps the mistake is natural Enough," or that "mine enemy had written a book"– quoth Job";– Walsh excuses the
                            omission of these by telling me that he is under obligations to the son of this father,– to which I answer that I am not
                            under obligations to either father or Son, that my obligation is to speak truth, & his to publish it: &
                            again that it was only in compensation for this my sting which he had plucked out, that I was induced to bestow some honey
                            on the [ ] matter at the conclusion of the article.
                        In a letter which I have just received from Walsh he tells me that Duponceau now promises the review of Erro
                            for the next "Quarterly,"– his mature consideration of the subject, encourages me somewhat to hope in his conversion or at
                            least abandonment of his own theory before adverted to: as far back as 1819 he said (in a report to the philosophical
                            Society) speaking of the basque language, "I believe that it has not its fellow in all the rest of the world";– "like the
                            bones of the mammoth or the shells of unknown fishes the races of which have perished, it remains a frightful monument of
                            the immense destruction produced by a succession of ages";– yet it may well happen after all, that he will abandon us to
                            our fate, as food for worms,– the more probable since he has lately been very much occupied with more interesting worms both as
                            to their food & product, in the fullest assurance of the great benefit which our country may derive from the
                            manufacture of silk.
                        I have been ’till now continually hoping to be able to profit of your very obliging invitation to Montpellier
                            by paying my duty in person to you & Mrs Madison on the opening of the spring, but I am called northward by my
                            affairs, & shall be obliged to leave this part of the country in the course of a few days. I pray you to receive
                            for Mrs Madison & yourself my most respectful acknowledgments & permit me to assure you of the grateful
                            & lasting attachment with which I am Dear Sir Your most obliged & obedt Servt
                        
                        
                            
                                George W Erving
                            
                        
                    